                            Case 2:19-cr-00368-PD Document 268 Filed 09/07/21 Page 1 of 10
   AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                          Sheet 1



                                             UNITED STATES DISTRICT COURT
                                                          Eastern District
                                                        __________         of Pennsylvania
                                                                     District  of __________
                                                                             )
                 UNITED STATES OF AMERICA                                    )         JUDGMENT IN A CRIMINAL CASE
                            v.                                               )
                      GEVUSH GABRIELYAN                                      )
                                                                             )         Case Number: DPAE2:19CR000368.007
                                                                             )         USM Number: 78175-112
                                                                             )
                                                                             )          Alex R. Kessel
                                                                             )         Defendant’s Attorney
   THE DEFENDANT:
   ✔ pleaded guilty to count(s)
   G                                     1, 2, 6, 25, 26, 27, 31 and 32 on January 26, 2021.
   G pleaded nolo contendere to count(s)
      which was accepted by the court.
   G was found guilty on count(s)
      after a plea of not guilty.

   The defendant is adjudicated guilty of these offenses:

   Title & Section ?                 Nature of Offense                                                           Offense Ended             Count
   18 USC 371                        Conspiracy to commit bank fraud and aggravated identity                     2/8/2017              1

                                     theft

   18 USC 1344 & 2                   Bank fraud and aiding and abetting                                          2/8/2017              2 and 6

          The defendant is sentenced as provided in pages 2 through                9          of this judgment. The sentence is imposed pursuant to
   the Sentencing Reform Act of 1984.
   G The defendant has been found not guilty on count(s)
   G Count(s)                                              G is      G are dismissed on the motion of the United States.
            It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
   or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
   the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                8/25/2021
                                                                            Date of Imposition of Judgment


                                                                                                          /s/ Paul S. Diamond
                                                                            Signature of Judge




                                                                                            Paul S. Diamond, U.S. District Court Judge
                                                                            Name and Title of Judge


                                                                                                                8/31/2021
                                                                            Date




                                                                                                              This page is always included when printing.

Print this page now          Reset this page
                            Case 2:19-cr-00368-PD Document 268 Filed 09/07/21 Page 2 of 10
    AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                           Sheet 1A
                                                                               Judgment—Page   2     of       9
    DEFENDANT: GEVUSH GABRIELYAN
    CASE NUMBER: DPAE2:19CR000368.007

                                               ADDITIONAL COUNTS OF CONVICTION
   Title & Section ?                 Nature of Offense                     Offense Ended           Count
   18 USC 1028A(a)(1)(c)(5)           Aggravated identity theft             2/8/2017               25, 26, 27, 31
                                                                                                   and 32




                                                                                       Include this page when printing?
Print this page now           Reset this page                                                      Yes        No
                            Case 2:19-cr-00368-PD Document 268 Filed 09/07/21 Page 3 of 10
   AO 245B (Rev. 09/19) Judgment in Criminal Case
                        Sheet 2 — Imprisonment

                                                                                                        Judgment — Page    3        of   9
    DEFENDANT: GEVUSH GABRIELYAN
    CASE NUMBER: DPAE2:19CR000368.007

                                                               IMPRISONMENT
              The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
    total term of:

    15 Months on Count 1, 15 Months on each of Counts 2 and 6 to run concurrently with each other, plus 24 Months on each of
    Counts 25, 26, 27, 31 and 32 to run concurrently with each other and consecutively to the 15 Month term for a total of 39
    months.

         ✔ The court makes the following recommendations to the Bureau of Prisons:
         G
              It is recommended Defendant be designated to a facility near his family in Southern California.




         G The defendant is remanded to the custody of the United States Marshal.

         G The defendant shall surrender to the United States Marshal for this district:
             G at                                   G a.m.        G p.m.        on                                             .

             G as notified by the United States Marshal.
         ✔ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         G
             ✔ before 2 p.m. on
             G                            10/25/2021                        .

             G as notified by the United States Marshal.
             G as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
    I have executed this judgment as follows:




             Defendant delivered on                                                        to

    at                                                 , with a certified copy of this judgment.



                                                                                                      UNITED STATES MARSHAL


                                                                             By
                                                                                                   DEPUTY UNITED STATES MARSHAL




                                                                                                                   Include this page when printing?
Print this page now           Reset this page                                                                                      Yes    No
                             Case 2:19-cr-00368-PD Document 268 Filed 09/07/21 Page 4 of 10
   AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                          Sheet 3 — Supervised Release
                                                                                                         Judgment—Page     4     of       9
   DEFENDANT: GEVUSH GABRIELYAN
   CASE NUMBER: DPAE2:19CR000368.007
                                                          SUPERVISED RELEASE
   Upon release from imprisonment, you will be on supervised release for a term of:
    3 Years on Count 1, 5 Years on each of Counts 2 and 6, plus 1 Year on each of Counts 25, 26, 27, 31 and 32 all to run
    concurrently with each other for a total of 5 Years.




                                                         MANDATORY CONDITIONS
   1.   You must not commit another federal, state or local crime.
   2.   You must not unlawfully possess a controlled substance.
   3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               G The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
   4.    G  You   must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
   5.    G✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
   6.    G You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
   7.    G You must participate in an approved program for domestic violence. (check if applicable)
   You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
   page.




                                                                                                                 Include this page when printing?
Print this page now           Reset this page                                                                                  Yes         No
                            Case 2:19-cr-00368-PD Document 268 Filed 09/07/21 Page 5 of 10
    AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                           Sheet 3A — Supervised Release
                                                                                                   Judgment—Page         5        of         9
    DEFENDANT: GEVUSH GABRIELYAN
    CASE NUMBER: DPAE2:19CR000368.007

                                           STANDARD CONDITIONS OF SUPERVISION
    As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
    because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
    officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
          release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
          frame.
    2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
          when you must report to the probation officer, and you must report to the probation officer as instructed.
    3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
          court or the probation officer.
    4.    You must answer truthfully the questions asked by your probation officer.
    5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
          arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
          the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
          hours of becoming aware of a change or expected change.
    6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
          take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
          doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
          you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
          responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
          days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
          becoming aware of a change or expected change.
    8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
          convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
          probation officer.
    9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
    10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
          designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
    11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
          first getting the permission of the court.
    12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
          require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
          person and confirm that you have notified the person about the risk.
    13.   You must follow the instructions of the probation officer related to the conditions of supervision.



    U.S. Probation Office Use Only
    A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
    judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
    Release Conditions, available at: www.uscourts.gov.


    Defendant's Signature                                                                                    Date




                                                                                                                     Include this page when printing?
Print this page now           Reset this page                                                                                     Yes            No
                            Case 2:19-cr-00368-PD Document 268 Filed 09/07/21 Page 6 of 10
    AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                           Sheet 3D — Supervised Release
                                                                                                 Judgment—Page   6     of       9
    DEFENDANT: GEVUSH GABRIELYAN
    CASE NUMBER: DPAE2:19CR000368.007

                                             SPECIAL CONDITIONS OF SUPERVISION
     The defendant shall provide the U. S. Probation Office with full disclosure of his financial records to include yearly income
     tax returns upon request. The defendant shall cooperate with the Probation Officer in the investigation of his financial
     dealings and shall provide truthful monthly statements of his income.

     The defendant shall cooperate with Immigration and Customs Enforcement to resolve any problems with his status in the
     United States. The defendant shall provide truthful information and abide by the rules and regulations of the Bureau of
     Immigration and Customs Enforcement. If deported, the defendant shall not re-enter the United States without the written
     permission of the Attorney General. If the defendant re-enters the United Sates, he shall report in person to the nearest
     U.S. Probation Office within 48 hours.

     Payment of the Restitution and the Fine is a condition of Supervised Release and the defendant shall satisfy the amount
     due in monthly installments of not less than $100.00.




                                                                                                         Include this page when printing?
Print this page now          Reset this page                                                                         Yes         No
                            Case 2:19-cr-00368-PD Document 268 Filed 09/07/21 Page 7 of 10
   AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                          Sheet 5 — Criminal Monetary Penalties
                                                                                                       Judgment — Page      7     of         9
    DEFENDANT: GEVUSH GABRIELYAN
    CASE NUMBER: DPAE2:19CR000368.007
                                                  CRIMINAL MONETARY PENALTIES
         The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment               Restitution             Fine                  AVAA Assessment*             JVTA Assessment**
    TOTALS           $ 800.00                  $ 70,000.00            $ 0.00                $ 0.00                       $ 0.00


    G The determination of restitution is deferred until                    . An Amended Judgment in a Criminal Case (AO 245C) will be
         entered after such determination.

    ✔ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
    G
         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
         the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
         before the United States is paid.

    Name of Payee                                                 Total Loss***             Restitution Ordered          Priority or Percentage
     Payable to U.S. District Court for

     distribution to:
     (See attached list)                                                    $70,000.00                 $70,000.00        100




    TOTALS                               $                   70,000.00         $                70,000.00


    G
    ✔     Restitution amount ordered pursuant to plea agreement $          70,000.00

    G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
          fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
          to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

    ✔
    G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
          ✔ the interest requirement is waived for the
          G                                                       G fine   ✔ restitution.
                                                                           G
          G the interest requirement for the           G fine      G restitution is modified as follows:

    * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
    ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
    or after September 13, 1994, but before April 23, 1996.


                                                                                                                      Include this page when printing?
Print this page now           Reset this page                                                                                    Yes             No
                            Case 2:19-cr-00368-PD Document 268 Filed 09/07/21 Page 8 of 10
   AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                          Sheet 6 — Schedule of Payments

                                                                                                                  Judgment — Page      8      of      9
    DEFENDANT: GEVUSH GABRIELYAN
    CASE NUMBER: DPAE2:19CR000368.007

                                                           SCHEDULE OF PAYMENTS

    Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

    A    ✔ Lump sum payment of $ 70,800.00
         G                                                         due immediately, balance due

               G     not later than                                    , or
               ✔
               G     in accordance with     G C,       G D,       G E, or         ✔ F below; or
                                                                                  G
    B    G Payment to begin immediately (may be combined with                   G C,        G D, or       G F below); or
    C    G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                              (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

    D    G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                              (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

    E    G Payment during the term of supervised release will commence within                      (e.g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

    F    ✔ Special instructions regarding the payment of criminal monetary penalties:
         G
                The defendant shall make payments in the amount of $25.00 per quarter from any wages he may earn in prison in
                accordance with The Bureau of Prisons’ Inmate Financial Responsibility Program. Any portion of the special
                assessment and restitution that is not paid in full at the time of release from imprisonment shall become a
                condition of Supervised Release and shall be paid at the rate of $100.00 per month to commence 30 days after
                release from confinement.

    Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
    the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
    Financial Responsibility Program, are made to the clerk of the court.

    The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



    G
    ✔ Joint and Several

         Case Number
         Defendant and Co-Defendant Names                                                     Joint and Several                  Corresponding Payee,
         (including defendant number)                         Total Amount                         Amount                            if appropriate
         Hamlet Tantushyan 19CR368.1                                                                                       tbd


    G The defendant shall pay the cost of prosecution.
    G The defendant shall pay the following court cost(s):
    G
    ✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
         The defendant shall forfeit to the United States the $19,806.90 in proceeds that he obtained as a result of his violations
         in Counts 2 and 6 of the Superseding Indictment.

    Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
    (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
    prosecution and court costs.


                                                                                                                            Include this page when printing?
Print this page now           Reset this page                                                                                              Yes          No
                            Case 2:19-cr-00368-PD Document 268 Filed 09/07/21 Page 9 of 10
    AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                           Sheet 6A — Schedule of Payments
                                                                                                   Judgment—Page      9   of      9
    DEFENDANT: GEVUSH GABRIELYAN
    CASE NUMBER: DPAE2:19CR000368.007

           ADDITIONAL DEFENDANTS AND CO-DEFENDANTS HELD JOINT AND SEVERAL
    Case Number
    Defendant and Co-Defendant Names                                           Joint and Several               Corresponding Payee,
    (including defendant number)                             Total Amount          Amount                         if appropriate

    Vzezh Movsisyan 19R368.2                                                                             tbd
                                                                 $599,000.00           $599,000.00


    Roman Gridjusko 19CR368.3                                                                            tbd
                                                                 $316,557.19           $316,557.19


    Armen Sahakyan 19CR368.4                                                                             tbd



    Davit Daldumyan 19CR368.5                                                                            tbd



    Hrachya Gyulumyan                                                                                    tbd




                                                                                                           Include this page when printing?
Print this page now           Reset this page                                                                          Yes        No
                                           Case 2:19-cr-00368-PD Document 268 Filed 09/07/21 Page 10 of 10
                                                                     United States vs. Gevush Gabrielyan (2:19-CR-368)
                                                                               Fraud Loss - Restitution Totals
                                                                                    February 6 - 8, 2017
                              VICTIM                                                         ADDRESS                                   CITY       STATE      ZIP        AMOUNT
Artisans Bank - Attn: Michael Lawson, Security & Loss Prevention                       2961 Centerville Road                       Wilmington      DE       19808        $200.00
                        Capital One Bank                                             15000 Capital One Drive                        Richmond       VA     23238-1119   $2,000.00
        JP Morgan Chase Bank - Fraud & Asset Recovery                                       POB 781220                                Detroit       MI      48278      $2,000.00
                              Citibank                                           5800 South Corporate Pl., MC 451                   Sioux Falls    SD       57108      $1,000.00
                        Citizens Bank, NA                          c/o Keeper of Records, 525 William Penn Place, Rm. 153-2618      Pittsburgh     PA       15219      $8,400.00
                    Community Powered FCU                                              1758 Pulaski Highway                            Bear        DE       19701      $4,500.00
                           County Bank                                                  19927 Shuttle Road                       Rehoboth Beach    DE       19971        $200.00
                           Dexsta FCU                                                300 Foulk Road, Ste. 100                      Wilmington      DE       19803      $2,000.00
                             Greendot                                                      P.O. Box 5100                            Pasadena       CA       91117        $200.00
                           Langley FCU                                           721 Lakefront Commons, Ste. 400                  Newport News     VA       23606        $600.00
              Lehigh Valley Educators Credit Union                                   3720 Hamilton Boulevard                        Allentown      PA       18103        $120.00
       M&T Bank - Attn: William Wells/Enterprise Security                              1100 N. Market Street                       Wilmington      DE       19890      $7,650.00
                             Metabank                                                 5501 S Broadband Lane                         Sioux Falls    SD       57108        $650.00
           Pennsylvania State Employees Credit Union                                      PO BOX 67012                            HARRISBURG       PA     17106-7012     $520.84
                        Philadelphia FCU                                              12800 Townsend Road                          Philadelphia    PA     19154-1003     $400.00
                        Police & Fire FCU                                                 901 Arch Street                          Philadelphia    PA       19107      $1,300.00
                      Rosedale Federal S&L                                                P.O. Box 70188                            Rosedale       MD       21237      $1,400.00
                             Santander                                                   840 Penn Avenue                           Wyomissing      PA       19610        $700.00
            State Employees Credit Union of Maryland                               971 Corporate Blvd., Ste. 111                    Linthicum      MD     21090-2337     $250.00
                      Spencer Savings Bank                                               34 Outwater Lane                            Garfield      NJ       07026      $1,000.00
                          SunEast FCU                                                      P.O. Box 2231                              Aston        PA     19014-0231     $600.00
                              TD Bank                                                    9000 Atrium Way                           Mount Laurel    NJ       08054      $13,020.00
                             US Bank                                                800 Nicollet Mall, 21st Floor                  Minneapolis     MN       55402      $2,400.00
                   USAA Federal Savings Bank                                        10750 McDermott Freeway                        San Antonio     TX       78288      $2,160.00
            United States Postal Service - Accounting                                2825 Lone Oak Parkway                            Eagan        MN     55121-9672   $6,400.00
      Wells Fargo Bank, N.A. - External Fraud Investigations                             PO BOX 912038                                Denver       CO     80291-2038   $2,218.90
                           WSFS Bank                                               409 Silverside Road, Ste. 100                   Wilmington      DE       19809      $9,920.00
                                                                                                                                                           TOTAL:      $71,809.74
